DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on October 07, 2021. 

Status of Claims
Claims 1, 3, 4, 7, 8, 14, 15, 17, 18 and 20 have been amended. Claim 6 has been cancelled. New claim 21 has been added.  Claims 1-5 and 7-21 are pending. Claims 1-5 and 7-21 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 10/07/2021 have been entered.  The minor informalities have been addressed by amendments and objections to claims 3, 4, 6-8, 14, 17 and 20 thereto are withdrawn accordingly. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 10/07/2021 have been fully considered. It is noted that claim 1 has been amended to recite “at least one inlet-conduit pre-distributor disposed within the first inlet conduit, the at least one inlet-conduit pre-distributor including at least one of (i) a band of material disposed about an inner surface of the first inlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the first inlet conduit;”. 
prima facie obvious over Ganguli et al. (WO 2016/181344 A1) and/or Olbert et al. (WO 2014/090841 A1), because the cited prior art does not teach or suggest the amended feature of “at least one inlet-conduit pre-distributor disposed within the first inlet conduit, the at least one inlet-conduit pre-distributor including at least one of (i) a band of material disposed about an inner surface of the first inlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the first inlet conduit” as required by claim 1 and subsequent dependent claims 2-5 and 7-21.  See Remarks, pages 7-10.
In response, the applicants’ arguments directs the amended claim limitation which is a new issue. Therefore, the arguments are considered moot. 
Upon further consideration and search, a modified/new ground(s) of 35 U.S.C. §103(a) rejections to claims 1-6 and 7-20 and the new claim 21 are presented in the instant Office action in view of the previously found references Ganguli et al. (WO 2016/181344 A1) and Olbert et al. (WO 2014/090841 A1).

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguli et al. (WO 2016/181344 A1, hereinafter “Ganguli”), in view of Olbert et al. (WO 2014/090841 A1, all excerptions from the attached English translation document, hereinafter “Olbert”, and Figures are from the original document).

In regard to claims 1, 7 and 11, Ganguli discloses a process and an apparatus for dehydrogenation and a fixed bed reactor for cyclic, catalytic dehydrogenation of alkanes (Abstract).  Ganguli discloses the apparatus (i.e., an inlet assembly for introducing a fluid into a reactor) comprising (please refer to Fig. 1 and Fig. 2; the apparatus description in [0051]-[0061]):
(i) a first inlet conduit (114, Fig. 1), 
(ii) a second inlet conduit (112, Fig. 1), and
(iii) an outlet conduit (118, Fig. 1) fluidly connected at a junction (the location the conduits 114, 112 and 118 intersect).
The first inlet conduit (114, Fig. 1) is configured to convey a first gas (an air) therethrough, the second inlet conduit (112, Fig. 1) is configured to convey a second gas (a hydrocarbon gas for dehydrogenation) therethrough, and the outlet conduit is configured to 
Ganguli discloses an installation of a device 130 of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 ([0060]) which prevent mal-distribution of feed and allow the pre-distribution of the hydrocarbon feed ([0059]). The device of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 meets the recited “pre-distributor disposed within the first inlet conduit”. 
But Ganguli does not explicitly disclose the air inlet flow rectifier located along the first inlet conduit (114, Fig. 1) is a band of material disposed on an inner surface of the first inlet conduit, or a plurality of discrete tabs disposed on an inner surface of the first inlet conduit as recited.
Olbert discloses a reactor (1) in the form of a cylinder with a vertical longitudinal axis, for performing an autothermal gas-phase dehydrogenation of a hydrocarbon-containing gas stream (Abstract; Fig. 1; Fig. 2; Fig. 2A; Fig. 3).  Olbert discloses a reactor (1) in the form of a cylinder with a vertical longitudinal axis, for performing an autothermal gas-phase dehydrogenation of a hydrocarbon-containing gas stream (2) with an oxygen-containing gas stream (3), obtaining a reaction gas mixture, on a heterogeneous catalyst, which is designed as monolith (4), wherein one or more catalytically active zones (5) are arranged in the interior of the reactor (1), each zone comprising a packing of monoliths (4) stacked one next to another and/or one on top of another and wherein a mixing zone (6) with fixed installations is provided one or more feeder lines (9) that can be regulated independently of one another for the oxygen-containing gas stream (3) flowing into each of the mixing zones (6), each feeder line (9) feeding one or more distributors (10); - and one or more discharge lines (11) at the upper end of the reactor (1) for the reaction gas mixture from the autothermal gas-phase dehydrogenation (page 1, Abstract). Olbert discloses the oxygen-containing gas stream is supplied to each of the mixing zones via one or more independently controllable supply lines, each supply line supplying one or more distributors. The distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  Olbert discloses that after the mixing zone, the flow velocity of the same over the reactor cross-section a deviation of not more than +/- 2% mean value (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  
It is noted that both the Ganguli and Olbert references direct a process for dehydrogenation and a fixed bed reactor having inlets for hydrocarbon and oxygen containing gas with distributors installed therein, respectively.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ganguli to provide the air inlet flow rectifier located along the first inlet conduit (114, Fig. 1) is a band of material disposed on an inner surface of the first inlet conduit, or a plurality of discrete tabs disposed on an inner surface of the first inlet conduit as taught by Olbert, because the distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (Olbert, page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”) and the flow Olbert, page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Olbert reference is reasonably pertinent to the problem of the at least one inlet-conduit pre-distributor being one of (i) a band of material disposed about an inner surface of the first inlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the first inlet conduit, because (1) the distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor  and taught by  Olbert (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”) and (2) the flow passing the distributors delivered to the mixing zone, the flow velocity of the same over the reactor cross-section a deviation of not more than +/- 2% mean value as taught by Olbert (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”), consequently, the Olbert reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) Ganguli and Olbert, one skilled in the art would reasonably design/operate the dehydrogenation reaction process taught by Ganguli by including the feature of the at least one inlet-conduit pre-distributor being one of (i) a band of material disposed about an inner surface of the first inlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the first inlet conduit as taught by Olbert based on the motivation(s) taught by Olbert set forth above.

In regard to claim 2, Ganguli discloses a cross-sectional area of the first inlet conduit (114, Fig. 1) at the junction is greater than a cross-sectional area of the second inlet conduit (112, Fig. 1) at the junction.  

In regard to claims 3 and 4, Ganguli discloses a third inlet conduit (116, Fig. 1) fluidly connected to the junction (the location the conduits 114, 112 and 118 intersect).  Ganguli discloses an introduction of steam (i.e., a reducing gas) through 116 of Fig. 1 ([0057]).  Ganguli discloses there is an acute angle between the longitudinal axis of the first conduit (114, Fig. 1) and a longitudinal axis of the third conduit (116, Fig. 1) and an obtuse angle between the longitudinal axis of the outlet conduit (118, Fig. 1) and the longitudinal axis of the third conduit (116, Fig. 1).  Ganguli discloses a cross-sectional area of the first conduit (114, Fig. 1) at the junction is greater than a cross-sectional area of the second inlet conduit (112, Fig. 1) at the junction, and wherein the cross-sectional area of the second conduit at the junction is greater than 

In regard to claim 5, Ganguli discloses the longitudinal axis of the first inlet conduit (114, Fig. 1) and the longitudinal axis of the outlet conduit (118, Fig. 1) are axially aligned with one another (i.e., located on the same axis).

In regard to claims 8-10 and 12-17, Ganguli discloses that, in Fig. 3, the vertical deflector plate 132 includes a series of slits that are preferably substantially horizontal (302-318, Fig. 3) that run parallel to one another and to axis-B, along a portion of the span length of the plate or the entire vertical span length of the plate ([0064]). In Fig. 2, the plurality of horizontal slits on the vertical deflector plate 132 help to partially deflect and distribute the hydrocarbon feed stream (indicated by straight arrows) evenly between left (L) and right (R) portions of the central vertical arm 118 as divided by the vertical deflector plate 132 ([0064]). Ganguli discloses the number of horizontal slits can be at least 5, for example, at least 7, for example, 10-100. The slits can be evenly spaced vertically along the plate and can extend across a portion of the width of the plate, for example, the slits can extend at least 50%, at least 70%, or at least 90% across the width of the plate ([0065]). Ganguli discloses further discloses various embodiments and variations for the vertical deflector plate 132 of Fig. 3 configuration ([0066]-[0076]).  
In addition, Olbert discloses the oxygen-containing gas stream is supplied to each of the mixing zones via one or more independently controllable supply lines, each supply line supplying one or more distributors. The distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (page 6, the paragraph starting “The Olbert discloses that after the mixing zone, the flow velocity of the same over the reactor cross-section a deviation of not more than +/- 2% mean value (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  
In light of teachings form Ganguli, in view of Olbert, in its entirety, the limitations recited in claims 8-10 and 12-17 are considered obvious variations for the pre-distributor configuration installed in the first inlet conduit. However, a prima facie case of obviousness may be rebutted where the results of employing the recited configuration are unexpectedly good or criticality of using the claimed ranges can be shown.

In regard to claim 18, Ganguli discloses a process and an apparatus for dehydrogenation and a fixed bed reactor for cyclic, catalytic dehydrogenation of alkanes (Abstract).  Ganguli discloses the apparatus (i.e., an inlet assembly for introducing a fluid into a reactor) comprising (please refer to Fig. 1 and Fig. 2; the apparatus description in [0051]-[0061]):
(i) a first inlet conduit (114, Fig. 1), 
(ii) a second inlet conduit (112, Fig. 1), and
(iii) an outlet conduit (118, Fig. 1) fluidly connected at a junction (the location the conduits 114, 112 and 118 intersect).
The first inlet conduit (114, Fig. 1) is configured to convey a first gas (an air) therethrough, the second inlet conduit (112, Fig. 1) is configured to convey a second gas (a hydrocarbon gas for dehydrogenation) therethrough, and the outlet conduit is configured to convey the first gas and the second gas mixture therethrough and into a reactor (120, Fig. 1), wherein there is an acute angle between a longitudinal axes of the first inlet conduit (114, Fig. 1) and a longitudinal axis of the second inlet conduit (112, Fig. 1) and an obtuse angle between a 
Ganguli discloses an air (i.e., an oxygen-containing gas) is introduced into an air inlet 114 of Fig. 1 ([0056]) for catalyst regeneration through combustion of coke ([0053]). Ganguli discloses an installation of a device 130 of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 ([0060]) which prevent mal-distribution of feed and allow the pre-distribution of the hydrocarbon feed ([0059]). The device of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 meets the recited “pre-distributor disposed within the first inlet conduit”. In addition, since the vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 is extended to the outlet conduit (118, Fig. 1), the vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 meets the recited “the at least one outlet-conduit pre-distributor disposed within the outlet conduit”.
But Ganguli does not explicitly disclose the air inlet flow rectifier located along the first inlet conduit (114, Fig. 1) is a band of material disposed on an inner surface of the first inlet conduit, or a plurality of discrete tabs disposed on an inner surface of the first inlet conduit as recited.
Olbert discloses a reactor (1) in the form of a cylinder with a vertical longitudinal axis, for performing an autothermal gas-phase dehydrogenation of a hydrocarbon-containing gas stream (Abstract; Fig. 1; Fig. 2; Fig. 2A; Fig. 3).  Olbert discloses a reactor (1) in the form of a cylinder with a vertical longitudinal axis, for performing an autothermal gas-phase dehydrogenation of a hydrocarbon-containing gas stream (2) with an oxygen-containing gas stream (3), obtaining a reaction gas mixture, on a heterogeneous catalyst, which is designed as monolith (4), wherein one or more catalytically active zones (5) are arranged in the interior of one or more feeder lines (9) that can be regulated independently of one another for the oxygen-containing gas stream (3) flowing into each of the mixing zones (6), each feeder line (9) feeding one or more distributors (10); - and one or more discharge lines (11) at the upper end of the reactor (1) for the reaction gas mixture from the autothermal gas-phase dehydrogenation (page 1, Abstract). Olbert discloses the oxygen-containing gas stream is supplied to each of the mixing zones via one or more independently controllable supply lines, each supply line supplying one or more distributors. The distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  Olbert discloses that after the mixing zone, the flow velocity of the same over the reactor cross-section a deviation of not more than +/- 2% mean value (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  
It is noted that both the Ganguli and Olbert references direct a process for dehydrogenation and a fixed bed reactor having inlets for hydrocarbon and oxygen containing gas with distributors installed therein, respectively.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ganguli to provide the air inlet flow rectifier is a band of material disposed on an inner surface of the first inlet conduit as taught by Olbert, because the distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (Olbert, page 6, the paragraph starting “The Olbert, page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  

In regard to claims 19 and 20, Ganguli discloses a third inlet conduit (116, Fig. 1) fluidly connected to the junction (the location the conduits 114, 112 and 118 intersect).  Ganguli discloses an introduction of steam (i.e., a reducing gas) through 116 of Fig. 1 ([0057]).  Ganguli discloses there is an acute angle between the longitudinal axis of the first conduit (114, Fig. 1) and a longitudinal axis of the third conduit (116, Fig. 1) and an obtuse angle between the longitudinal axis of the outlet conduit (118, Fig. 1) and the longitudinal axis of the third conduit (116, Fig. 1).  Ganguli discloses a cross-sectional area of the first conduit (114, Fig. 1) at the junction is greater than a cross-sectional area of the second inlet conduit (112, Fig. 1) at the junction, and wherein the cross-sectional area of the second conduit at the junction is greater than a cross-sectional area of the third inlet conduit (116, Fig. 1) at the junction (the location the axis of conduits 114, 112, 116 and 118 intersect).

In regard to claim 21, Ganguli discloses an air (i.e., an oxygen-containing gas) is introduced into an air inlet 114 of Fig. 1 ([0056]) for catalyst regeneration through combustion of coke ([0053]). Ganguli discloses an installation of a device 130 of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of Fig. 1 ([0060]) which prevent mal-distribution of feed and allow the pre-distribution of the hydrocarbon feed ([0059]). The device of Fig. 1 that comprises a vertical deflector plate 132 of Fig. 1 and a frustum cone 134 of 
But Ganguli does not explicitly disclose the at least one outlet-conduit pre-distributor including at least one of (i) a band of material disposed about an inner surface of the outlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the outlet conduit.
Olbert discloses a reactor (1) in the form of a cylinder with a vertical longitudinal axis, for performing an autothermal gas-phase dehydrogenation of a hydrocarbon-containing gas stream (Abstract; Fig. 1; Fig. 2; Fig. 2A; Fig. 3).  Olbert discloses a reactor (1) in the form of a cylinder with a vertical longitudinal axis, for performing an autothermal gas-phase dehydrogenation of a hydrocarbon-containing gas stream (2) with an oxygen-containing gas stream (3), obtaining a reaction gas mixture, on a heterogeneous catalyst, which is designed as monolith (4), wherein one or more catalytically active zones (5) are arranged in the interior of the reactor (1), each zone comprising a packing of monoliths (4) stacked one next to another and/or one on top of another and wherein a mixing zone (6) with fixed installations is provided upstream of each catalytically active zone (5). The reactor has: - one or more feeder lines (7) at the lower end thereof for the hydrocarbon-containing gas stream (2) to be dehydrogenated; - one or more feeder lines (9) that can be regulated independently of one another for the oxygen-containing gas stream (3) flowing into each of the mixing zones (6), each feeder line (9) feeding one or more distributors (10); - and one or more discharge lines (11) at the upper end of the reactor (1) for the reaction gas mixture from the autothermal gas-phase dehydrogenation (page 1, Olbert discloses the oxygen-containing gas stream is supplied to each of the mixing zones via one or more independently controllable supply lines, each supply line supplying one or more distributors. The distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  Olbert discloses that after the mixing zone, the flow velocity of the same over the reactor cross-section a deviation of not more than +/- 2% mean value (page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  
It is noted that both the Ganguli and Olbert references direct a process for dehydrogenation and a fixed bed reactor having inlets/outlets for hydrocarbon and oxygen containing gas with distributors installed therein, respectively.  
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ganguli to provide the at least one outlet-conduit pre-distributor including at least one of (i) a band of material disposed about an inner surface of the outlet conduit, and (ii) a plurality of discrete tabs disposed on the inner surface of the outlet conduit as taught by Olbert, because the distributor can be designed in particular as a ring distributor (i.e., a band) or parallel rod distributor (Olbert, page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”) and the flow passing the distributors delivered to the mixing zone, the flow velocity of the same over the reactor cross-section a deviation of not more than +/- 2% mean value (Olbert, page 6, the paragraph starting “The hydrocarbon-containing gas stream…..”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772